In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00241-CR
          No. 02-21-00242-CR
     ___________________________

         SHURJO ALI, Appellant

                    V.

         THE STATE OF TEXAS


On Appeal from County Court at Law No. 2
            Denton County, Texas
Trial Court Nos. 20-222J1, CV-2020-02640-JP


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

      Shurjo Ali attempted to appeal certain orders rendered in connection with his

prosecution for speeding.

      On January 25, 2022, we notified Ali of our concern that we lacked jurisdiction

because his notice of appeal was untimely. We informed Ali that we could dismiss his

appeal unless he or another party filed a response showing grounds for continuing the

appeal. See Tex. R. App. P. 44.3.

      In his response, Ali indicated that he had decided against pursuing the appeal.

Accordingly, we dismiss the appeal. See Tex. R. App. P. 43.2(f).

                                                     Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 10, 2022




                                          2